UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-10401 Investment Company Act file number: Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414)765-5384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2015 Date of reporting period:February 28, 2015 Item 1. Schedule of Investments. Schooner Fund Schedule of Investments February 28, 2015 (Unaudited) Shares Value COMMON STOCKS - 95.94% Accommodation - 0.15% Wyndham Worldwide Corp. $ Administrative and Support Services - 0.20% Baker Hughes, Inc. Air Transportation - 0.35% Delta Air Lines, Inc. Southwest Airlines Co. Ambulatory Health Care Services - 0.31% DaVita HealthCare Partners, Inc. (a) Quest Diagnostics, Inc. Apparel Manufacturing - 0.30% PVH Corp. VF Corp. Beverage and Tobacco Product Manufacturing - 3.11% Altria Group, Inc. Brown-Forman Corp. - Class B Coca-Cola Company Coca-Cola Enterprises, Inc. Molson Coors Brewing Co. PepsiCo, Inc. Philip Morris International, Inc. Broadcasting (except Internet) - 2.78% CBS Corp. Comcast Corp. - Class A DIRECTV (a) Discovery Communications, Inc. (a) Scripps Networks Interactive, Inc. - Class A Viacom, Inc. - Class B Walt Disney Co. Building Material and Garden Equipment and Supplies Dealers - 1.16% Home Depot, Inc. Lowe's Companies, Inc. Chemical Manufacturing - 10.06% Abbott Laboratories AbbVie, Inc. Actavis PLC (a)(b) Air Products & Chemicals, Inc. Alexion Pharmaceuticals, Inc. (a) Celgene Corp. (a) Colgate-Palmolive Co. Dow Chemical Co. Eastman Chemical Co. Ecolab, Inc. EI du Pont de Nemours & Co. Eli Lilly & Co. Gilead Sciences, Inc. Johnson & Johnson LyondellBasell Industries NV - Class A (b) Mead Johnson Nutrition Co. Merck & Co., Inc. Monsanto Co. Mosaic Co. Perrigo Co. PLC (b) Pfizer, Inc. PPG Industries, Inc. Praxair, Inc. Clothing and Clothing Accessories Stores - 0.61% Gap, Inc. Nordstrom, Inc. TJX Companies, Inc. Computer and Electronic Product Manufacturing - 10.71% Agilent Technologies, Inc. Analog Devices, Inc. Apple, Inc. Applied Materials, Inc. Avago Technologies Ltd. (b) Broadcom Corp. - Class A Cisco Systems, Inc. Danaher Corp. EMC Corp. Hewlett-Packard Co. Intel Corp. L-3 Communications Holdings, Inc. Micron Technology, Inc. (a) NetApp, Inc. Northrop Grumman Corp. NVIDIA Corp. QUALCOMM, Inc. Raytheon Co. Rockwell Automation, Inc. SanDisk Corp. Seagate Technology PLC (b) St. Jude Medical, Inc. Texas Instruments, Inc. Thermo Fisher Scientific, Inc. Tyco International PLC (b) Western Digital Corp. Xilinx, Inc. Couriers and Messengers - 0.86% FedEx Corp. United Parcel Service, Inc. - Class B Credit Intermediation and Related Activities - 8.40% American Express Co. Ameriprise Financial, Inc. Bank of America Corp. Bank of New York Mellon Corp. BB&T Corp. Capital One Financial Corp. Citigroup, Inc. Discover Financial Services Fifth Third Bancorp JPMorgan Chase & Co. KeyCorp M&T Bank Corp. Northern Trust Corp. PNC Financial Services Group, Inc. Regions Financial Corp. State Street Corp. SunTrust Banks, Inc. Visa, Inc. - Class A Wells Fargo & Co. Data Processing, Hosting and Related Services - 0.31% Automatic Data Processing, Inc. Citrix Systems, Inc. (a) Electrical Equipment, Appliance, and Component Manufacturing - 2.16% AMETEK, Inc. Corning, Inc. Dover Corp. Emerson Electric Co. General Electric Co. Whirlpool Corp. Electronics and Appliance Stores - 0.24% Best Buy Co., Inc. Fabricated Metal Product Manufacturing - 0.40% Parker-Hannifin Corp. Pentair PLC (b) Stanley Black & Decker, Inc. Food and Beverage Stores - 0.17% Kroger Co. Food Manufacturing - 1.34% Archer-Daniels-Midland Co. Campbell Soup Co. ConAgra Foods, Inc. General Mills, Inc. Hormel Foods Corp. Kellogg Co. Mondelez International, Inc. - Class A Tyson Foods, Inc. - Class A Food Services and Drinking Places - 0.87% Chipotle Mexican Grill, Inc. (a) McDonald's Corp. Yum! Brands, Inc. Furniture and Home Furnishings Stores - 0.06% Bed Bath & Beyond, Inc. (a) Furniture and Related Product Manufacturing - 0.33% Johnson Controls, Inc. General Merchandise Stores - 2.29% Costco Wholesale Corp. Dollar General Corp. (a) Kohl's Corp. Macy's, Inc. Target Corp. Wal-Mart Stores, Inc. Health and Personal Care Stores - 1.74% CVS Health Corp. Express Scripts Holdings Co. (a) McKesson Corp. Walgreens Boots Alliance, Inc. Hospitals - 0.17% HCA Holdings, Inc. (a) Insurance Carriers and Related Activities - 6.45% ACE Ltd. (b) Aetna, Inc. Allstate Corp. American International Group, Inc. Anthem, Inc. Berkshire Hathaway, Inc. - Class B (a) Chubb Corp. Cigna Corp. Hartford Financial Services Group, Inc. Humana, Inc. Lincoln National Corp. Loews Corp. Marsh & McLennan Cos., Inc. MetLife, Inc. Principal Financial Group, Inc. Progressive Corp. Prudential Financial, Inc. Travelers Companies, Inc. UnitedHealth Group, Inc. Leather and Allied Product Manufacturing - 0.47% NIKE, Inc. - Class B Machinery Manufacturing - 1.92% Cameron International Corp. (a) Caterpillar, Inc. Cummins, Inc. Deere & Co. FMC Technologies, Inc. (a) Ingersoll-Rand PLC (b) Lam Research Corp. National Oilwell Varco, Inc. United Technologies Corp. Management of Companies and Enterprises - 0.13% AES Corp. Merchant Wholesalers, Durable Goods - 0.48% Delphi Automotive PLC (b) TE Connectivity Ltd. (b) Xerox Corp. Merchant Wholesalers, Nondurable Goods - 1.69% Cardinal Health, Inc. Procter & Gamble Co. Ralph Lauren Corp. Sysco Corp. Mining (except Oil and Gas) - 0.32% Freeport-McMoRan, Inc. Newmont Mining Corp. Miscellaneous Manufacturing - 1.64% 3M Co. Baxter International, Inc. Becton Dickinson & Co. Boston Scientific Corp. (a) Estee Lauder Companies, Inc. Stryker Corp. Miscellaneous Store Retailers - 0.05% Staples, Inc. Motion Picture and Sound Recording Industries - 0.66% Netflix, Inc. (a) Time Warner, Inc. Nonstore Retailers - 1.35% Amazon.com, Inc. (a) eBay, Inc. (a) Oil and Gas Extraction - 1.89% Anadarko Petroleum Corp. Apache Corp. Chesapeake Energy Corp. Devon Energy Corp. EOG Resources, Inc. Hess Corp. Noble Energy, Inc. Occidental Petroleum Corp. Phillips 66 Other Information Services - 2.82% Facebook, Inc. - Class A (a) Google, Inc. - Class A (a) Paper Manufacturing - 0.44% International Paper Co. Kimberly-Clark Corp. Petroleum and Coal Products Manufacturing - 3.75% Chevron Corp. Exxon Mobil Corp. Marathon Oil Corp. Marathon Petroleum Corp. Murphy Oil Corp. Tesoro Corp. Valero Energy Corp. Plastics and Rubber Products Manufacturing - 0.22% Illinois Tool Works, Inc. Newell Rubbermaid, Inc. Primary Metal Manufacturing - 0.28% Alcoa, Inc. Nucor Corp. Professional, Scientific, and Technical Services - 3.99% Accenture PLC - Class A (b) Amgen, Inc. Biogen Idec, Inc. (a) Cognizant Technology Solutions Corp. - Class A (a) International Business Machines Corp. MasterCard, Inc. - Class A Nielsen NV (b) Omnicom Group, Inc. Yahoo!, Inc. (a) Publishing Industries (except Internet) - 4.26% Adobe Sytems, Inc. (a) CA, Inc. Electronic Arts, Inc. (a) Intuit, Inc. McGraw Hill Financial, Inc. Microsoft Corp. Oracle Corp. Symantec Corp. Twenty-First Century Fox, Inc. Rail Transportation - 1.11% CSX Corp. Norfolk Southern Corp. Union Pacific Corp. Rental and Leasing Services - 0.09% United Rentals, Inc. (a) Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 2.41% BlackRock, Inc. Charles Schwab Corp. Franklin Resources, Inc. Goldman Sachs Group, Inc. Invesco Ltd. (b) Medtronic PLC (b) Morgan Stanley Support Activities for Mining - 1.48% ConocoPhillips Halliburton Co. Schlumberger Ltd. (b) Support Activities for Transportation - 0.14% C.H. Robinson Worldwide, Inc. Expedia, Inc. Telecommunications - 2.13% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. Transportation Equipment Manufacturing - 3.24% Boeing Co. BorgWarner, Inc. Eaton Corp. PLC (b) Ford Motor Co. General Dynamics Corp. General Motors Co. Harley-Davidson, Inc. Honeywell International, Inc. Lockheed Martin Corp. PACCAR, Inc. Textron, Inc. Utilities - 2.92% Ameren Corp. American Electric Power Co., Inc. CenterPoint Energy, Inc. DTE Energy Co. Duke Energy Corp. Edison International Entergy Corp. EQT Corp. Eversource Energy Exelon Corp. NextEra Energy, Inc. NRG Energy, Inc. PG&E Corp. PPL Corp. Public Service Enterprise Group, Inc. Sempra Energy Southern Co. Xcel Energy, Inc. Waste Management and Remediation Services - 0.17% Republic Services, Inc. Waste Management, Inc. Water Transportation - 0.27% Carnival Corp. (b) Royal Caribbean Cruises Ltd. (b) Wholesale Electronic Markets and Agents and Brokers - 0.09% Genuine Parts Co. TOTAL COMMON STOCKS (Cost $277,479,813) REAL ESTATE INVESTMENT TRUSTS - 0.18% Host Hotels & Resorts, Inc. Weyerhaeuser Co. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $583,240) Contracts PURCHASED OPTIONS - 1.33% Put Options - 1.33% SPDR S&P 500 ETF Expiration:April 2015, Exercise Price: $199.00 (a) Expiration:April 2015, Exercise Price: $200.00 (a) Expiration:April 2015, Exercise Price: $201.00 (a) Expiration:April 2015, Exercise Price: $202.00 (a) TOTAL PURCHASED OPTIONS (Cost $4,131,343) Total Investments (Cost $282,194,396) - 97.45% Other Assets in Excess of Liabilities - 2.55% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. Abbreviations: Ltd. Limited Liability Company. NV Naamoloze Vennootschap is the Dutch term for a public limited liability company. The accompanying notes are integral part to the Schedule of Investments. Schooner Hedged Alternative Income Fund Schedule of Investments February 28, 2015 (Unaudited) Contracts Value PURCHASED OPTIONS - 0.24% Put Options - 0.24% SPDR S&P rust Expiration:March 2015, Exercise Price: $206.00 (a) $ Expiration:March 2015, Exercise Price: $207.00 (a) 60 Total Purchased Options (Cost $13,452) Total Investments (Cost $13,452) - 0.24% Other Assets in Excess of Liabilities - 99.76% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. The accompanying notes are integral part to the Schedule of Investments. Schooner Hedged Alternative Income Fund Schedule of Written Options February 28, 2015 (Unaudited) Contracts Value Put Options Abercrombie & Fitch Co. Expiration: March, 2015, Exercise Price: $21.00 11 $ ACADIA Pharmaceuticals, Inc. Expiration: March, 2015, Exercise Price: $27.00 3 21 Acceleron Pharma, Inc. Expiration: April, 2015, Exercise Price: $35.00 7 Achillion Pharmaceuticals, Inc. Expiration: March, 2015, Exercise Price: $10.00 24 Acorda Therapeutics, Inc. Expiration: March, 2015, Exercise Price: $32.00 12 Agios Pharmaceuticals, Inc. Expiration: March, 2015, Exercise Price: $90.00 4 Air Methods Corp. Expiration: March, 2015, Exercise Price: $40.00 6 30 Ambarella, Inc. Expiration: March, 2015, Exercise Price: $45.00 5 Amedisys, Inc. Expiration: March, 2015, Exercise Price: $27.00 10 American Airlines Group, Inc. Expiration: March, 2015, Exercise Price: $46.00 20 Expiration: April, 2015, Exercise Price: $45.00 5 American Eagle Outfitters, Inc. Expiration: March, 2015, Exercise Price: $13.50 19 ANN, Inc. Expiration: March, 2015, Exercise Price: $32.00 8 Antero Resources Corp. Expiration: March, 2015, Exercise Price: $35.00 4 AOL, Inc. Expiration: March, 2015, Exercise Price: $37.00 2 65 Applied Materials, Inc. Expiration: March, 2015, Exercise Price: $22.00 9 63 Expiration: March, 2015, Exercise Price: $23.00 32 ARIAD Pharmaceuticals, Inc. Expiration: March, 2015, Exercise Price: $7.00 36 Arista Networks, Inc. Expiration: March, 2015, Exercise Price: $50.00 1 10 Aruba Networks, Inc. Expiration: March, 2015, Exercise Price: $14.00 4 20 Expiration: March, 2015, Exercise Price: $16.00 12 30 Autodesk, Inc. Expiration: March, 2015, Exercise Price: $55.00 14 Avon Products, Inc. Expiration: April, 2015, Exercise Price: $7.50 34 Barnes & Noble, Inc. Expiration: March, 2015, Exercise Price: $22.00 23 Barracuda Networks, Inc. Expiration: March, 2015, Exercise Price: $35.00 7 Best Buy Co., Inc. Expiration: March, 2015, Exercise Price: $35.00 27 Big Lots, Inc. Expiration: March, 2015, Exercise Price: $42.50 6 BioMarin Pharmaceutical, Inc. Expiration: March, 2015, Exercise Price: $95.00 7 Burlington Stores, Inc. Expiration: March, 2015, Exercise Price: $50.00 7 Carrizo Oil & Gas, Inc. Expiration: March, 2015, Exercise Price: $45.00 8 Celgene Corp. Expiration: March, 2015, Exercise Price: $105.00 2 58 Century Aluminum Co. Expiration: April, 2015, Exercise Price: $17.00 22 Chart Industries, Inc. Expiration: April, 2015, Exercise Price: $30.00 8 Cheniere Energy, Inc. Expiration: March, 2015, Exercise Price: $72.00 10 Chesapeake Energy Corp. Expiration: March, 2015, Exercise Price: $15.00 51 Ciena Corp. Expiration: March, 2015, Exercise Price: $17.00 3 21 Expiration: March, 2015, Exercise Price: $18.00 10 Community Health Systems, Inc. Expiration: March, 2015, Exercise Price: $43.50 3 75 Computer Sciences Corp. Expiration: March, 2015, Exercise Price: $65.00 8 Concho Resources, Inc. Expiration: March, 2015, Exercise Price: $105.00 2 Continental Resources, Inc. Expiration: March, 2015, Exercise Price: $40.00 21 Delta Air Lines, Inc. Expiration: March, 2015, Exercise Price: $43.00 17 Denbury Resources, Inc. Expiration: March, 2015, Exercise Price: $7.00 10 80 Expiration: March, 2015, Exercise Price: $8.00 35 Diamond Offshore Drilling, Inc. Expiration: March, 2015, Exercise Price: $26.75 14 DISH Network Corp. Expiration: March, 2015, Exercise Price: $71.00 10 DSW, Inc. Expiration: March, 2015, Exercise Price: $35.00 14 Dyax Corp. Expiration: April, 2015, Exercise Price: $12.50 28 Express, Inc. Expiration: April, 2015, Exercise Price: $12.50 20 First Solar, Inc. Expiration: April, 2015, Exercise Price: $42.50 6 Fluidigm Corp. Expiration: March, 2015, Exercise Price: $35.00 6 Freeport-McMoRan, Inc. Expiration: March, 2015, Exercise Price: $18.00 11 Expiration: March, 2015, Exercise Price: $19.00 33 Freescale Semiconductor Ltd. Expiration: March, 2015, Exercise Price: $33.00 10 GameStop Corp. Expiration: March, 2015, Exercise Price: $34.00 8 Genworth Financial, Inc. Expiration: March, 2015, Exercise Price: $7.00 70 Global Eagle Entertainment, Inc. Expiration: March, 2015, Exercise Price: $12.50 15 GoPro, Inc. Expiration: March, 2015, Exercise Price: $39.00 10 Groupon, Inc. Expiration: March, 2015, Exercise Price: $7.50 20 GrubHub, Inc. Expiration: March, 2015, Exercise Price: $35.00 2 42 Hawaiian Holdings, Inc. Expiration: March, 2015, Exercise Price: $17.00 9 HCA Holdings, Inc. Expiration: March, 2015, Exercise Price: $66.00 15 Herbalife Ltd. Expiration: March, 2015, Exercise Price: $27.50 8 Horizon Pharma PLC Expiration: March, 2015, Exercise Price: $16.00 15 Intrexon Corp. Expiration: April, 2015, Exercise Price: $35.00 7 Isis Pharmaceuticals, Inc. Expiration: March, 2015, Exercise Price: $50.00 2 25 JC Penney Co., Inc. Expiration: March, 2015, Exercise Price: $7.00 34 Joy Global, Inc. Expiration: March, 2015, Exercise Price: $41.00 9 Kate Spade & Co. Expiration: March, 2015, Exercise Price: $31.00 8 Kite Pharma, Inc. Expiration: March, 2015, Exercise Price: $50.00 1 48 Knowles Corp. Expiration: March, 2015, Exercise Price: $17.50 15 Lannett Co., Inc. Expiration: March, 2015, Exercise Price: $60.00 4 LendingClub Corp. Expiration: March, 2015, Exercise Price: $18.00 14 Ligand Pharmaceuticals, Inc. Expiration: April, 2015, Exercise Price: $50.00 5 Live Nation Entertainment, Inc. Expiration: March, 2015, Exercise Price: $24.00 26 MannKind Corp. Expiration: March, 2015, Exercise Price: $6.00 40 MBIA, Inc. Expiration: April, 2015, Exercise Price: $8.00 32 Medivation, Inc. Expiration: March, 2015, Exercise Price: $97.50 3 Merrimack Pharmaceuticals, Inc. Expiration: April, 2015, Exercise Price: $9.00 27 Methode Electronics, Inc. Expiration: March, 2015, Exercise Price: $35.00 7 Micron Technology, Inc. Expiration: March, 2015, Exercise Price: $28.00 20 Navistar International Corp. Expiration: March, 2015, Exercise Price: $25.00 2 60 Expiration: March, 2015, Exercise Price: $26.00 8 Nektar Therapeutics Expiration: March, 2015, Exercise Price: $12.00 20 NeuStar, Inc. Expiration: March, 2015, Exercise Price: $22.00 3 45 Expiration: March, 2015, Exercise Price: $23.00 13 Newfield Exploration Co. Expiration: March, 2015, Exercise Price: $26.00 3 23 NewLink Genetics Corp. Expiration: March, 2015, Exercise Price: $30.00 6 60 Newmont Mining Corp. Expiration: March, 2015, Exercise Price: $22.00 9 31 NRG Energy, Inc. Expiration: March, 2015, Exercise Price: $23.00 27 Ophthotech Corp. Expiration: March, 2015, Exercise Price: $45.00 2 70 Expiration: March, 2015, Exercise Price: $50.00 5 Outerwall, Inc. Expiration: March, 2015, Exercise Price: $60.00 8 Palo Alto Networks, Inc. Expiration: March, 2015, Exercise Price: $125.00 6 Patterson-UTI Energy, Inc. Expiration: March, 2015, Exercise Price: $16.00 22 Peabody Energy Corp. Expiration: March, 2015, Exercise Price: $6.00 12 84 Expiration: April, 2015, Exercise Price: $6.50 28 Pegasystems, Inc. Expiration: March, 2015, Exercise Price: $17.50 14 Pilgrim's Pride Corp. Expiration: March, 2015, Exercise Price: $23.00 6 36 Expiration: March, 2015, Exercise Price: $25.00 13 Pioneer Natural Resources Co. Expiration: March, 2015, Exercise Price: $143.00 6 QEP Resources, Inc. Expiration: March, 2015, Exercise Price: $20.00 13 salesforce.com, Inc. Expiration: March, 2015, Exercise Price: $57.00 15 Sanderson Farms, Inc. Expiration: March, 2015, Exercise Price: $70.00 1 20 Expiration: March, 2015, Exercise Price: $75.00 4 Santander Consumer USA Holdings, Inc. Expiration: March, 2015, Exercise Price: $20.00 25 Sears Holdings Corp. Expiration: March, 2015, Exercise Price: $30.00 8 SolarCity Corp. Expiration: March, 2015, Exercise Price: $48.00 5 Southwestern Energy Co. Expiration: March, 2015, Exercise Price: $24.00 26 Splunk, Inc. Expiration: March, 2015, Exercise Price: $55.00 2 50 Expiration: March, 2015, Exercise Price: $60.00 4 Springleaf Holdings, Inc. Expiration: March, 2015, Exercise Price: $35.00 18 Sprint Corp. Expiration: March, 2015, Exercise Price: $4.50 SunEdison, Inc. Expiration: March, 2015, Exercise Price: $19.00 8 SunPower Corp. Expiration: March, 2015, Exercise Price: $24.00 10 40 Superior Energy Services, Inc. Expiration: March, 2015, Exercise Price: $20.00 32 Synaptics, Inc. Expiration: March, 2015, Exercise Price: $75.00 5 Tableau Software, Inc. Expiration: March, 2015, Exercise Price: $88.00 4 Tenet Healthcare Corp. Expiration: March, 2015, Exercise Price: $40.00 2 30 Tesla Motors, Inc. Expiration: March, 2015, Exercise Price: $185.00 2 Tesoro Corp. Expiration: March, 2015, Exercise Price: $82.50 9 Time Warner Cable, Inc. Expiration: March, 2015, Exercise Price: $125.00 1 16 Expiration: April, 2015, Exercise Price: $140.00 5 Trinity Industries, Inc. Expiration: March, 2015, Exercise Price: $25.00 4 20 Twitter, Inc. Expiration: March, 2015, Exercise Price: $45.00 10 Ulta Salon Cosmetcs & Fragrance, Inc. Expiration: March, 2015, Exercise Price: $125.00 4 Ultra Petroleum Corp. Expiration: April, 2015, Exercise Price: $13.00 19 United Continental Holdings, Inc. Expiration: March, 2015, Exercise Price: $60.00 18 United States Steel Corp. Expiration: April, 2015, Exercise Price: $22.00 12 United Therapeutics Corp. Expiration: March, 2015, Exercise Price: $140.00 3 US Silica Holdings, Inc. Expiration: March, 2015, Exercise Price: $24.00 2 30 VASCO Data Security International, Inc. Expiration: April, 2015, Exercise Price: $22.50 11 Veeva Systems, Inc. Expiration: March, 2015, Exercise Price: $28.00 8 VeriFone Systems, Inc. Expiration: March, 2015, Exercise Price: $33.00 15 Vertex Pharmaceuticals, Inc. Expiration: March, 2015, Exercise Price: $95.00 2 Expiration: March, 2015, Exercise Price: $100.00 7 Whiting Petroleum Corp. Expiration: March, 2015, Exercise Price: $30.00 13 Williams-Sonoma, Inc. Expiration: March, 2015, Exercise Price: $72.50 9 Workday, Inc. Expiration: March, 2015, Exercise Price: $83.00 7 Zeltiq Aesthetics, Inc. Expiration: March, 2015, Exercise Price: $30.00 8 Zillow Group, Inc. Expiration: April, 2015, Exercise Price: $108.00 2 ZIOPHARM Oncology, Inc. Expiration: March, 2015, Exercise Price: $9.00 28 Zumiez, Inc. Expiration: March, 2015, Exercise Price: $35.00 11 Total Options Written (Premiums received $100,082) $ The accompanying notes are integral part to the Schedule of Investments. The cost basis of investments for federal income tax purposes at February 28, 2015 was as follows*: Schooner Fund Schooner Hedged Alternative Income Fund Cost of investments $ $ ) Gross unrealized appreciation - Investments - Gross unrealized appreciation - Written options - Gross unrealized depreciation - Investments ) ) Gross unrealized depreciation - Written Options - ) Net unrealized appreciation $ $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of these schedules of investments. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally consider to be the principal exchange on which the stock is traded. Fund securities listed including common stock and convertible preferred stocks, on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Advisor to believe that a security’s last sale price may not reflect its actual fair value. The intended effect of using fair value pricing procedures is to ensure that the fund are accurately priced. Debt securities other than short-term instruments are valued at the mean between the closing bid and ask prices provided by a pricing service (“Pricing Service”). If the closing bid and ask prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. The Fund’s Pricing Services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the Pricing Services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the Pricing Services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value and generally will be classified as Level 2. Fixed income securities including corporate bonds and convertible bonds are normally valued on the basis of quotes obtained from brokers and dealers or a Pricing Service. Securities that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Fixed income securities purchased on a delayed-delivery basis are typically marked to market daily until settlement at the forward settlement date. Short-term debt securities such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”). NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace. Specifically, composite pricing looks at the last trades on the exchanges where the options are traded. If there are no trades forth option on a given business day, composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. Redeemable securities issued by open-end, registered investment companies, including money market fund, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value. ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. ASC 820 also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for each class of investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of February 28, 2015, in valuing the Fund’s investments carried at fair value: Schooner Fund Level 1 Level 2 Level 3 Total Assets1 Common Stocks $ $
